EX-99.906CERT CERTIFICATIONS Nitin N. Kumbhani, Chief Executive Officer, and Julie M. Schmuelling, Chief Financial Officer, of APEXcm Small/Mid Cap Growth Fund, a series of Ultimus Managers Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended May 31, 2013 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Ultimus Managers Trust Ultimus Managers Trust /s/ Nitin N. Kumbhani /s/ Julie M. Schmuelling Nitin N. Kumbhani, Principal Executive Julie M. Schmuelling, Treasurer Officer of APEXcm Small/Mid Cap Growth Fund Date:August 5, 2013 Date:August 5, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Ultimus Managers Trustand will be retained by Ultimus Managers Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS William S. Sloneker, Chief Executive Officer, and Julie M. Schmuelling, Chief Financial Officer, of the Cincinnati Asset Management Funds: Broad Market Strategic Income Fund, a series of Ultimus Managers Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended May 31, 2013 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Ultimus Managers Trust Ultimus Managers Trust /s/ William S. Sloneker /s/ Julie M. Schmuelling William S. Sloneker, Principal Executive Julie M. Schmuelling, Treasurer Officer of the Cincinnati Asset Management Funds: Broad Market Strategic Income Fund Date:August 5, 2013 Date:August 5, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Ultimus Managers Trustand will be retained by Ultimus Managers Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission. CERTIFICATIONS Jerry A. Verseput, Chief Executive Officer, and Julie M. Schmuelling, Chief Financial Officer, of VFM Steadfast Fund, a series of Ultimus Managers Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended May 31, 2013 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Ultimus Managers Trust Ultimus Managers Trust /s/ Jerry A. Verseput /s/ Julie M. Schmuelling Jerry A. Verseput, Principal Julie M. Schmuelling, Treasurer Executive Officer of VFM Steadfast Fund Date:August 5, 2013 Date:August 5, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Ultimus Managers Trustand will be retained by Ultimus Managers Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
